DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending in the application.

Drawings
The drawings are objected to because of the following informalities:  
The drawings are objected to because photographs are not acceptable and Figs. 2A-3B, 5-7C contain excessive shading.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "510" (see Fig. 5 and parag. [0041]) and "508" (see Fig. 6 and parag. [0043]) have both been used to designate the “magnetic component of the base 502”.  
In Fig. 5, there is a lead line with no corresponding ref. no. (extending diagonally upward and to the left from the “first magnetic component 406”, in between the lead lines for ref. nos. “400” and “312”).
In Fig. 6, it appears that ref. no. “404” should be replaced with --406-- and that ref. no. “406” should be replaced with --408-- in order to be consistent with the ref. nos. used in Fig. 5 for these components.
In Figs. 7B and 7C ref. no. “402” is objected to because its lead line does not extend all the way to the “core pin” to which it refers.  Accordingly, the lead line should be extended all the way to the “core pin” to should be terminated with an arrow (see 37 CFR 1.84(q)). 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of recesses” of the interior surface of the base of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because the following ref. nos. are improperly underlined, as they do not show a surface (see 37 CFR 1.84(p) and (q)) [Examiner notes that it would appear that these ref. nos. should be shown with a lead line with an arrow, rather than being underlined]:
In Fig. 1, ref. no. “100”
In Fig. 2, ref. no. “200”
In Fig. 3A, ref. no. “300”
In Fig. 3B, ref. no. “302”
In Fig. 4, ref. no. “300”
In Fig. 6, ref. nos. “300” (two instances), “500” and “502”
In Figs. 7A, ref. nos. “300” and “500”
In Figs. 7B, ref. nos. “402”, “500”, and “502”
In Figs. 7C, ref. nos. “402”, “500”, and “502”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  Appropriate correction is required.
In line 1 of parag. [0040] of the original specification, “fastener 310” should be replaced with --fastener 300--.
In line 4 of parag. [0041] of the original specification, “magnetic component 408 of the base 502” should be replaced with --magnetic component 510 of the base 502--.
In line 2 of parag. [0046] of the original specification, “base 7244” should be replaced with --base 724--.
In line 1 of parag. [0047] of the original specification, “securing mechanism 200” should be replaced with --securing mechanism 701--.

Claim Rejections - 35 USC § 112
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1:  Claim 1 recites the limitation "the inner ring" in the second-to-last line.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes for this Office Action only, the Examiner will interpret this limitation as referring to the “inner surface” of the securing passage.  
Clarification and correction are required. 
Re Claims 2-7:  These claims are considered indefinite because they depend from indefinite claim 1.
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Claim Interpretation – Functional Language
From the outset, it should be noted that some of the language in the claims is functional in nature.  For example, in claims 4 and 17 the language related to a “tool” is functional in nature and limited patentable weight is given to this section of the claim.  Additionally, Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does and thus, a prior art device must only be capable of performing the stated function in order to read on the functional limitation.  In this instance, the prior art discloses every structural limitation of the claim and thus this limitation fails to distinguish the claimed apparatus from that of the prior art.  Please see MPEP 2114.
	
	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevens (US Patent 1,635,144).
	Re Claim 8:  Stevens discloses a securing mechanism comprising: 
a fastener (5), the fastener comprises an internal passage (the open bore in which plunger 8 slides; see Fig. 2) and a plurality of openings (17); 
a core pin (plunger 8 in combination with bolt 14 and armature 11), the core pin movable within the internal passage of the fastener between an unlocked state (see Figs. 2-3) and a locked state (see Fig. 4), the core pin comprising a first magnetic component (11); 
a base (2), the base comprising an interior surface (at bore 4) defining a securing passage dimensioned to receive a portion of the fastener (5), the base comprising a second magnetic component (22, 23) pulling the core pin towards the locked state (Fig. 4) by attracting the first magnetic component (11); and 
a plurality of solid bodies (18), at least a portion of the plurality of solid bodies disposed within a portion of the plurality of openings (17), the plurality of solid bodies pushed by the core pin (8) towards the interior surface (4) of the base from the plurality of openings (17) of the fastener to prevent separation of the fastener from the base responsive to the core pin moving into the locked state (Fig. 4).
Re Claim 9:  Stevens discloses a securing mechanism, wherein each solid body (18) of the plurality of solid bodies is spherical (balls 18).
Re Claim 10:  Stevens discloses a securing mechanism, wherein the securing passage of the base comprises an inner ring (32) configured to engage the plurality of solid bodies (18) in the locked state (Fig. 4).
Re Claim 19:  Stevens discloses a securing mechanism, wherein the securing mechanism further comprises an inner ring (32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US Patent 1,635,144) in view of Norton (US Patent Application Publication 2014/0096467).
Re Claim 1, as best understood by the Examiner:  Stevens discloses a securing mechanism comprising: 
a fastener (5) comprising a generally cylindrical body (5) having a passage (the open bore in which plunger 8 slides; see Fig. 2) and a plurality of side openings (17), with a first force-applying component (spring 16); 
a core pin (plunger 8 in combination with bolt 14 and armature 11) inserted into the passage of the fastener and movable within the passage between an unlocked position (see Figs. 2-3) and a locked position (see Fig. 4), the core pin comprising a second magnetic component (11), with the second magnetic component (11) under the influence of the first force-applying component (spring 16) with a first level of force that urges the core pin towards a proximal end (the left-hand end in Fig. 2) of the cylindrical body; 
a base (2) formed with a securing passage (bore 4) and comprising: 
an opening (at 32) through which a distal end of the cylindrical body (5) is inserted into the securing passage, the opening including a reduced diameter portion (32) protruding inwards from an inner surface (the inner surface of bore 4) of the securing passage, and 
a third magnetic component (22, 23) positioned at a distal end of the base, the third magnetic component attracting the core pin towards the distal end of the cylindrical body with a second level of attraction force that is greater than the first level of force; and 
a plurality of solid bodies (18) within the cylindrical body (5), each of the solid bodies (18) protruding outwards towards the inner surface of the securing passage (4) via a respective side opening (17) responsive to the core pin moving into the locked position (Fig. 4), the engagement of an inner ring (32) and the protruding solid bodies (18) preventing separation of the fastener from the base.

Stevens fails to disclose wherein the first force-applying component is a first magnetic component positioned near a proximal end of the cylindrical body, such that the second magnetic component (11) is attracted towards the first magnetic component with a first level of attraction force that draws the core pin towards a proximal end of the cylindrical body.
Norton teaches the use of a securing mechanism (110) comprising a fastener (112; Figs. 3-4), a core pin (124), a base (120), and a plurality of solid bodies (130), wherein the fastener comprises a cylindrical body (112) having a passage and a plurality of side openings (17), with a first force-applying component in the form of a first magnetic component (126) positioned near a proximal end (an upper end in Fig. 3) of the cylindrical body, the core pin (124) comprising a second magnetic component (136) wherein the second magnetic component (136) is attracted towards the first magnetic component (126) with a first level of attraction force that draws the core pin (124) towards a proximal end of the cylindrical body, for the purpose of biasing the core pin towards the proximal end of the cylindrical body.
Examiner notes that Norton discloses this embodiment as an alternative to an embodiment (110a; see Figs. 5-6) having a first force-applying component in the form of a spring (129).
Inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982) [discussed in MPEP 2144.06].
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stevens such that the first force-applying component is a first magnetic component positioned near a proximal end of the cylindrical body, such that the second magnetic component is attracted towards the first magnetic component with a first level of attraction force that draws the core pin towards a proximal end of the cylindrical body, as taught by Norton, for the purpose of biasing the core pin towards the proximal end of the cylindrical body, and since such a modification would only require the substitution of one known equivalent for another.
Re Claim 2:  Stevens further discloses a securing mechanism, wherein the plurality of solid bodies (17) can freely move inwards into the cylindrical body (5) when the fastener is in the unlocked state (Figs. 2-3).
Re Claim 3:  Norton further teaches the use of a securing mechanism wherein an instrument (140; Fig. 4) comprising a fourth magnetic component (magnet 140) pulls the core pin (124) into an unlocked state by attracting the second magnetic component (136) of the core pin to facilitate the removal of the fastener from the base, for the purpose of quickly releasing the fastener from the base. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Stevens such that an instrument comprising a fourth magnetic component pulls the core pin into the unlocked state by attracting the second magnetic component of the core pin to facilitate the removal of the fastener from the base, as taught by Norton, for the purpose of quickly releasing the fastener from the base. 
Re Claims 4-5:  Norton further teaches the use of a securing mechanism wherein a flange cap (118) is removeably secured to the cylindrical body (112) via a threaded interface, the flange cap further comprising a driving surface (for example, the lower threaded portion) for engaging a tool (see note related to this functional limitation above) that rotates the flange cap relative to the cylindrical body of the fastener (as require by claim 4); and wherein removal (along with base 122) of the flange cap (118) from the body of the fastener (112) allows the core pin (124) to be extracted from the fastener to allow removal of the fastener from the base (as is required by claim 5), for the purpose of disassembling the securing mechanism.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Stevens such that a flange cap is removeably secured to the cylindrical body via a threaded interface, the flange cap further comprising a driving surface for engaging a tool that rotates the flange cap relative to the cylindrical body of the fastener (as require by claim 4);  and wherein removal of the flange cap from the body of the fastener allows the core pin to be extracted from the fastener to allow removal of the fastener from the base (as is required by claim 5), as taught by Norton, for the purpose of disassembling the securing mechanism.
Re Claim 6:  Stevens further discloses a securing mechanism, wherein the securing mechanism secures a first object (1) to a second object (2).
Re Claims 11-12:  Stevens, as discussed for claim 8 above, discloses a securing mechanism significantly as claimed except wherein the fastener further comprises a third magnetic component that pulls the core pin towards the unlocked state by attracting the first magnetic component (as is required by claim 11).
Stevens does however disclose a force-applying component (spring 16) that urges the core pin towards the unlocked state (Figs. 2-3), wherein the unlocked state is the default state of the fastener when the fastener is not inserted into the base (as is required by claim 12).
Norton teaches the use of a securing mechanism (110) comprising a fastener (112; Figs. 3-4), a core pin (124), a base (120), and a plurality of solid bodies (130), wherein the fastener comprises a body (112) having a passage and a plurality of side openings (17), with a force-applying component in the form of a magnetic component (126) that pulls the core pin towards a proximal end (an upper end in Fig. 3) of the cylindrical body, for the purpose of biasing the core pin towards the proximal end of the cylindrical body.
Examiner notes that Norton discloses this embodiment as an alternative to an embodiment (110a; see Figs. 5-6) having a first force-applying component in the form of a spring (129).
Inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982) [discussed in MPEP 2144.06].
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stevens such that the fastener further comprises a third magnetic component that pulls the core pin towards the unlocked state (i.e. towards the proximal end in the fastener of Stevens) by attracting the first magnetic component, as taught by Norton, for the purpose of biasing the core pin towards the proximal end of the fastener (i.e. towards the unlocked state), and since such a modification would only require the substitution of one known equivalent for another.
Re Claims 13-14:  Norton further teaches the use of a securing mechanism wherein an instrument (140; Fig. 4) comprising a third magnetic component (magnet 140) pulls the core pin (124) into an unlocked state by attracting the first magnetic component (136) of the core pin (as is required by claim 13); wherein the instrument (140) facilitates the removal of the fastener from the base (as is required by claim 14), for the purpose of quickly releasing the fastener from the base. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Stevens such that an instrument comprising a third magnetic component pulls the core pin into the unlocked state by attracting the first magnetic component of the core pin; wherein the instrument facilitates the removal of the fastener from the base, as taught by Norton, for the purpose of quickly releasing the fastener from the base. 
Re Claims 15 and 17-18:  Norton further teaches the use of a securing mechanism wherein the fastener further comprises a flange cap (118) that is removeably secured to an end of the fastener (as is required by claim 15); wherein the flange cap comprises a driving surface (for example, the lower threaded portion) for engaging a tool (see note above related to this functional limitation) that rotates the flange cap relative to a body of the fastener (as is required by claim 17); and/or wherein the flange cap (119) is removed (along with base 122) from the body of the fastener (112) such that the core pin (124) is extracted from the fastener and the fastener is removed from the base (as is required by claim 18), for the purpose of disassembling the securing mechanism.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Stevens such that the fastener further comprises a flange cap that is removeably secured to a proximal end of the fastener (as is required by claim 15); wherein the flange cap comprises a driving surface for engaging a tool that rotates the flange cap relative to a body of the fastener (as is required by claim 17); and/or wherein the flange cap is removed from the body of the fastener such that the core pin is extracted from the fastener and the fastener is removed from the base (as is required by claim 18),as taught by Norton, for the purpose of disassembling the securing mechanism.
Re Claim 16:  Norton further teaches the use of a securing mechanism wherein the base (120) further comprises a flange (132), the flange extending perpendicularly away from at least a portion of the base (120), for the purpose of allowing for attachment to a separate component (via fastener 137).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Stevens such that the base further comprises a flange. the flange extending perpendicularly away from at least a portion of the base, as taught by Norton, for the purpose of allowing for attachment to a separate component

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US Patent 1,635,144) in view of Norton (US Patent Application Publication 2014/0096467), as applied to claims 1-6 and 11-18 above, and further in view of Kovarik (US Patent 10,092,057).
Re Claim 7:  Stevens, as modified in view of Norton for claims 1 and 6 above, discloses a securing mechanism significantly as claimed except wherein the first object is a football helmet, and the second object is a clip for a facemask of a football helmet.
Kovarik teaches the use of a securing mechanism comprising a magnetic clamping system (19; Fig. 3) used to secure a first object to a second object, wherein the first object is a football helmet (12), and the second object is a clip for a facemask (12) of a football helmet, for the purpose of providing a quick-release connection between a facemask and a helmet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Stevens such that the first object is a football helmet, and the second object is a clip for a facemask of a football helmet, as taught by Kovarik, for the purpose of providing a quick-release connection between a facemask and a helmet.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US Patent 1,635,144), as applied to claims 8-10 and 19 above, and further in view of Lin (US Patent 8,651,764).
Re Claim 20:  Stevens, as discussed for claim 8 above, discloses a securing mechanism significantly as claimed except wherein the interior surface of the base further comprises a plurality of recesses, the plurality of recesses align with the plurality of openings of the fastener.
Lin teaches the use of a securing mechanism comprising a fastener (20; Fig. 5A), a core pin (40), a base (B) having an interior surface receiving a portion of the fastener, and a plurality of solid bodies (50), and further wherein the interior surface of the base further comprises a plurality of recesses (B1), the plurality of recesses align with a plurality of openings (26) of the fastener, for the purpose of engaging with the plurality of solid bodies (50) in a locked state (see Figs. 5A and 6) having a defined rotational orientation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stevens such that the interior surface of the base further comprises a plurality of recesses, the plurality of recesses align with the plurality of openings of the fastener, as taught by Lin, for the purpose of engaging with the plurality of solid bodies in a locked state having a defined rotational orientation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/            Primary Examiner, Art Unit 3678